Citation Nr: 0933156	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-33 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from September 1952 
to August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the previously 
assigned noncompensable disability rating for a scar, status 
post ligament removal of the right thigh, and denied 
entitlement to service connection for bilateral hearing loss.  
The Veteran submitted a notice of disagreement with the 
aforementioned issues later in April 2007 and perfected his 
appeal in October 2007.  The Board notes that on his 
Substantive Appeal, the Veteran indicated that he only wished 
to appeal the issue of entitlement to service connection for 
bilateral hearing loss.  Thus, the issue of entitlement to a 
compensable disability rating for a right thigh scar is not 
in appellate status and will not be addressed any further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In June 2009, the Veteran presented sworn testimony during a 
personal hearing in Muskogee, Oklahoma, which was chaired by 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.

The Veteran essentially contends that service connection for 
bilateral hearing loss is warranted due to a head injury he 
suffered in service.  Review of the Veteran's service 
treatment records indicates that he was admitted to the 
hospital on June 29, 1956, suffering from a compound 
depressed fracture of the left frontal bone.  See Statement 
of F.L.D., F.R.C.D., Department of Neurosurgery.  The Board 
notes that the Veteran has not been provided a VA examination 
to determine the etiology of his bilateral hearing loss.  At 
the June 2009 Board hearing, the Veteran submitted additional 
evidence in support of his claim.  Significantly, the Veteran 
submitted a November 2008 statement from Dr. Mowry, a private 
physician, noting the Veteran "sustained a hearing loss...when 
an injury happened while on active duty."

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) 
(2008); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  While Dr. Mowry's November 2008 statement does not 
provide a rationale for his opinion, it does suggest a 
possible etiological relationship between the Veteran's 
bilateral hearing loss and his active service.  As such, the 
Board finds that additional evidence, namely a VA 
examination, is needed for the Board to render a decision.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)


1.  Schedule the Veteran for a VA 
audiological examination to ascertain 
the nature and etiology of any 
diagnosed bilateral hearing loss.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
VA examiner for review, and the 
examination report should reflect that 
such review was accomplished.  

All appropriate tests and studies 
should be conducted, and any 
consultations deemed necessary should 
be accomplished.  The examiner should 
provide an opinion as to whether it is 
more likely as not (greater than a 50 
percent probability), less likely as 
not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that any current 
bilateral hearing loss is etiologically 
related to the Veteran's active 
military service, including any event 
resulting in a head injury during 
service.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the Veteran.  After he has 
had an adequate opportunity to respond, 
this issue should be returned to the 
Board for further appellate review.  


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).



